DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 7 recites “process”, Line 8 recites “generate”, and Line 14 recites “the selected portion of the augmented training dataset", which Examiner suggests amending to “processes”,  “generates”, and “the selected next portion of the augmented training dataset”, respectively.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Line 1 recites “wherein machine-learning data structures” which Examiner suggests amending to “wherein the machine-learning data structures”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 4 recites “the input-value sources” which Examiner suggests amending to “the one or more input-value sources”, in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Lines 2-3 recite "the additional information associated with input/label pairs" and Line 4 recites “to loss classes”, which Examiner suggests amending to “the additional information associated with the one or more input/label pairs” and “to the loss classes”, respectively, in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Lines 1-2 recite “a loss-class-specific method”, Line 2 recites “output data generated by the machine-learning control program”, Line 3 recites “a loss”, and Lines 4-5 recite “the training dataset”, which Examiner suggests amending to “the loss-class-specific method”, “the output data generated by the machine-learning control program”, “the loss”, and “the augmented training dataset”, respectively, in order to avoid potential clarity issues later in the claims and to provide consistency in the claim language.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Line 1 recites “the metric” and Lines 5-6 recite “labels of input/label pairs” which Examiner suggests amending to “the metric value” and “labels of the input/label pairs” in order to provide consistency in the claim language and to avoid clarity issues later in the claims.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Line 7 recites “the dimension d” which Examiner suggests amending to “the common dimension d” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Line 14 recites “the selected portion of the augmented training dataset” which Examiner suggests amending to “the selected next portion of the augmented training dataset”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Line 2 recites “wherein machine-learning data structures” and Line 7 recites “the input-value sources” which Examiner suggests amending to “wherein the machine-learning data structures” and “the one or more input-value sources”, respectively, in order to avoid clarity issues later in the claims and also to provide consistency in the claim language.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Lines 2-3 recite "the additional information associated with input/label pairs" and Line 4 recites “to loss classes”, which Examiner suggests amending to “the additional information associated with the one or more input/label pairs” and “to the loss classes”, respectively, in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Lines 1-2 recite “a loss-class-specific method”, Line 2 recites “output data generated by the machine-learning control program”, Line 3 recites “a loss”, and Lines 4-5 recite “the training dataset”, which Examiner suggests amending to “the loss-class-specific method”, “the output data generated by the machine-learning control program”, “the loss”, and “the augmented training dataset”, respectively, in order to avoid potential clarity issues later in the claims and to provide consistency in the claim language.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Line 1 recites “the metric” and Lines 5-6 recite “labels of input/label pairs” which Examiner suggests amending to “the metric value” and “labels of the input/label pairs” in order to provide consistency in the claim language and to avoid clarity issues later in the claims.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Line 7 recites “the dimension d” which Examiner suggests amending to “the common dimension d” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Line 14 recites “the selected portion of the augmented training dataset” which Examiner suggests amending to “the selected next portion of the augmented training dataset”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the input/label pairs of the loss class" in Line 14 and “the labels of the input/label pairs of the loss class” in Line 19.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of input/label pairs of the loss class and labels of the input/label pairs of the loss class.  Examiner suggests amending the limitations to “input/label pairs of the loss class” (deleting “the”) and “labels of the input/label pairs of the loss class” (deleting “the”) and has interpreted the limitations as such.
Claim 4 recites the limitation "the output-value sinks" in Line 5.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of output-value sinks.  Examiner suggests amending to “output-value sinks” (deleting “the”) and has interpreted the limitation as such.
Claim 7 recites the limitation “the labels of the input/label pairs of the next portion” in Line 4.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of labels of the input/label pairs of the next portion, only labels of the input/label pairs of the loss class.  Examiner suggests amending to “labels of the input/label pairs of the next portion” (deleting “the”) and has interpreted the limitation as such.
Claim 8 recites the limitation "the input of the input/label pair" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of an input of the input/label pair and it is unclear as to which of the plurality of input/label pairs are being referred to.  Examiner suggests amending Line 2 of claim 8 from “a label of an input/label pair” to “a label of one input/label pair” and amending the limitation in Lines 3-4 to “an input of the one input/label pair”, and has interpreted the limitations as such.
Claim 9 recites the limitations "the input/label pair" in Line 4, “the output-data” in Line 5, “the distance measure is reflective is the distance” in Line 6, “the output-data vector” in Line 7, and “the label vector” in Line 8.  There is insufficient antecedent basis for these limitations in the claim as it is unclear as to which of the input/label pairs “the input/label pair” refers to, there is no earlier mention of output-data, it is unclear as to which distance is being referred to, there is no earlier mention of an output-data vector, and it is unclear as to which label vector is being referred to among the label vectors disclosed in Line 5.  Examiner suggests amending the limitation “an input/label pair” in Line 3 of claim 9 to, “the one input/label pair”, and amending the limitation in Line 4 to “the one input/label pair”, the limitation in Line 5 to “output-data” (deleting “the”), the limitation in Line 6 to “the distance measure is reflective is a distance”, the limitation in Line 7 to “an output-data vector”, and the two recitations of “the label vector” in Line 8 to “one label vector” and “the one label vector”, respectively, and has interpreted the limitations as such.
Claim 10 recites the limitation "the distance" in lines 3, 4, and 5.  There is insufficient antecedent basis for this limitation in the claim as it is unclear as to which distance is being referred to since claims 8 and 9 recite multiple distances.  Examiner suggests amending each recitation of “the distance” in claim 10 to “the distance between the label of the one input/label pair and the output data generated by the machine-learning control program” and has interpreted the limitation as such.
Claims 2, 3, 5, and 6 are dependent on claim 1 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 11 recites the limitations "the machine-learning system" in Lines 3-4, “the one or more input/label pairs” in Line 11, "the input/label pairs of the loss class" in Line 16, and “the labels of the input/label pairs of the loss class” in Line 19.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a machine-learning system (only a machine-learning component in Line 1), it is unclear as to which of the one or more input/label pairs is being referred (as both Lines 9 and 10-11 recite one or more input/label pairs), and there is no earlier mention of input/label pairs of the loss class and labels of the input/label pairs of the loss class.  Examiner suggests amending the limitation in Lines 3-4 to “machine learning component”, the limitation in Lines 10-11 of “one or more input/label pairs” to “the one or more input/label pairs”, the limitation in Line 16 to “input/label pairs of the loss class” (deleting “the”) and the limitation in Line 19 to “labels of the input/label pairs of the loss class” (deleting “the”) and has interpreted the limitations as such.
Claim 13 recites the limitation "the output-value sinks" in Line 5.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of output-value sinks.  Examiner suggests amending to “output-value sinks” (deleting “the”) and has interpreted the limitation as such.
Claim 14 recites the limitation "each of the one or more input/label pairs" in Line 4.  There is insufficient antecedent basis for this limitation in the claim as it is unclear as to which one or more input/label pairs are being referred to since claim 11 also recites one or more input/label pairs.  Examiner suggests amending the limitation “includes one or more input/label pairs” in Lines 2-3 of claim 14 to “includes the one or more input/label pairs” and has interpreted the limitation as such.
Claim 16 recites the limitations “the training control program” in Line 1 and “the labels of the input/label pairs of the next portion” in Line 4.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a training control program and labels of the input/label pairs of the next portion (only labels of the input/label pairs of the loss class).  Examiner suggests amending the limitations to “a training control program” and “labels of the input/label pairs of the next portion” (deleting “the”), respectively, and has interpreted the limitations as such.
Claim 17 recites the limitation "the input of the input/label pair" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of an input of the input/label pair and it is unclear as to which of the plurality of input/label pairs are being referred to.  Examiner suggests amending Line 2 of claim 17 from “a label of an input/label pair” to “a label of one input/label pair” and amending the limitation in Lines 3-4 to “an input of the one input/label pair”, and has interpreted the limitations as such.
Claim 18 recites the limitations "the input/label pair" in Line 4, “the output-data” in Line 5, “the distance measure is reflective is the distance” in Line 6, “the output-data vector” in Line 7, and “the label vector” in Line 8.  There is insufficient antecedent basis for these limitations in the claim as it is unclear as to which of the input/label pairs “the input/label pair” refers to, there is no earlier mention of output-data, it is unclear as to which distance is being referred to, there is no earlier mention of an output-data vector, and it is unclear as to which label vector is being referred to among the label vectors disclosed in Line 5.  Examiner suggests amending the limitation “an input/label pair” in Line 3 of claim 18 to “the one input/label pair”, and amending the limitation in Line 4 to “the one input/label pair”, the limitation in Line 5 to “output-data” (deleting “the”), the limitation in Line 6 to “the distance measure is reflective is a distance”, the limitation in Line 7 to “an output-data vector”, and the two recitations of “the label vector” in Line 8 to “one label vector” and “the one label vector”, respectively, and has interpreted the limitations as such.
Claim 19 recites the limitation "the distance" in lines 2, 3, and 4.  There is insufficient antecedent basis for this limitation in the claim as it is unclear as to which distance is being referred to since claims 17 and 18 recite multiple distances.  Examiner suggests amending each recitation of “the distance” in claim 19 to “the distance between the label of the one input/label pair and the output data generated by the machine-learning control program” and has interpreted the limitation as such.
Claims 12 and 15 are dependent on claim 11 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 20 recites the limitations "the machine-learning system" in Line 4, “the one or more input/label pairs” in Line 11, "the input/label pairs of the loss class" in Line 17, and “the labels of the input/label pairs of the loss class” in Line 20.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a machine-learning system (only a machine-learning component in Line 3), it is unclear as to which of the one or more input/label pairs is being referred (as both Lines 9 and 10-11 recite one or more input/label pairs), and there is no earlier mention of input/label pairs of the loss class and labels of the input/label pairs of the loss class.  Examiner suggests amending the limitation in Line 4 to “machine learning component”, the limitation in Lines 10-11 of “one or more input/label pairs” to “the one or more input/label pairs”, the limitation in Line 17 to “input/label pairs of the loss class” (deleting “the”) and the limitation in Line 20 to “labels of the input/label pairs of the loss class” (deleting “the”) and has interpreted the limitations as such.
Allowable Subject Matter
Claims 1, 11, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With regards to claims 1, 11, and 20, prior art Kim et al. (US 10,474,713) discloses a machine learning control program that receives input data, processes the input data to produce result data and generates output data, and a training program that includes training databases that include input/label pairs, where the training databases are mapped to classes, and where the input/label pairs are input to the machine learning control program, generates a loss by applying a method to the output data generated by the machine learning control program and to the labels of the input/label pairs, and back-propagates the loss.  However, Kim et al. does not disclose iteratively selecting a next portion of a training dataset, mapping the selected portion of the dataset to loss classes, and for each loss class, input the input/label pairs of the loss class to the machine learning control program, generate a loss, and backpropagate the loss to adjust the weights - for the loss class.  Hinterstoisser et al. (US 2021/0327127) discloses a training program that iteratively selects a next portion of a training dataset that includes input/label pairs, and inputs the input/label pairs to the machine learning model, and updates the weights of the machine learning model using backpropagation and a loss function.  However, there is no mention of mapping the selected portion of the training dataset to loss classes, and for each loss class, inputting the input/label pairs of the loss class to the machine learning model, generating a loss for the loss class, and backpropagating the loss to adjust the weights.  Li (US 2019/0087673) discloses a training dataset that includes input/label pairs, mapping the training dataset to categories, inputting the training dataset to a neural network, generating a loss through loss functions, and backpropagating the loss, but does not teach iteratively performing the methods, nor does it disclose, for each category, inputting the training dataset of the category to the neural network, generating a loss for the category, and backpropagating the loss to update parameters of the neural network for the category.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
Claims 2-10 and 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claims 2-10, they are dependent on claim 1.
With regards to claims 12-19, they are dependent on claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662